Case 2:21-cv-08772-JMV-CLW Document 1-5 Filed 04/09/21 Page 1 of 2 PagelD: 114

EXHIBIT E
Case 2:21-cv-08772-JMV-CLW Document 1-5 Filed 04/09/21 Page 2 of 2 PagelD: 115

 

=a District of New Jersey
DW RAI otif Post Conviction Chronological
P <4 ia iaiy Ras States Courts ete te| Report
SA RIS Soe aS [12018 To: 6/12/2020 4:50:25 PM
Data Current as of 06/11/2020
Santiago Ill, Felix (46161)
oyzi2o20 | Author * Schutte, Carty Pg
C-LE C-Law Enforcement
cT Collateral Telephone Contact

Call from Mario Novo, Hudson County Pros, this date. Advised that DEA Agent and AUSA messed up
initial compliant for case and case will likely have to be dismissed. Complaint states in last section that
offender himself took possession of package and brought into basement of pizzeria, however, another
individual did so for him. Det. Novo spent a lot of time on case and rightfully upset for this error and
case having to be dismissed because of it. Advised that he is willing to help with whatever he can do to
try and get violation case to get offender to serve time. Det. Novo to let USPO know when case ends
up getting dismissed as offender will then be transported for initial appearance in NY.

6/12/20 1:50 PM Page 38 of 57

USAO_003514
